Citation Nr: 1730943	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-48 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids, evaluated as noncompensable prior to June 10, 2011, as 10 percent disabling from June 10, 2011 to January 9, 2013, and as 20 percent disabling beginning January 9, 2013, exclusive of a temporary total convalescent rating from September 18, 2014 to October 31, 2014.

2.  Entitlement to a compensable disability rating for residuals of a septoplasty with
epistaxis or nosebleeds.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESSES AT HEARING ON APPEAL

Veteran and ex-wife

ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to June 1995 from December 2002 to July 2003 and from October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued a noncompensable evaluation for hemorrhoids and an April 2009 rating decision of the Pittsburgh RO, which continued a noncompensable rating for residuals of a septoplasty with epistaxis or nosebleeds.

The Veteran testified before the undersigned at a March 2011 Travel Board hearing.  The hearing transcript is of record.  

In May 2011 and August 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In a June 2016 rating decision, the RO granted an increased rating of 20 percent for service-connected hemorrhoids, effective January 9, 2013.  The issue of an increased rating for hemorrhoids remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

A November 2014 rating decision granted a temporary total convalescent rating based upon same-day surgery for bleeding hemorrhoids and release back to work on October 20, 2014.  The temporary total rating was assigned from September 18, 2014, until October 31, 2014.

The issue of a compensable rating for residuals of a septoplasty with epistaxis or nosebleeds is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the period prior to June 10, 2011, the Veteran had no more than mild or moderate hemorrhoids; large or thrombotic hemorrhoids, irreducible, with excessive, redundant tissue, evidencing frequent recurrences or hemorrhoids with persistent bleeding with secondary fissures and fissures were not shown.

2.  For the period beginning June 10, 2011 and ending January 8, 2013, the Veteran had external hemorrhoids, but no persistent bleeding, secondary anemia or fissures.

3.  For the period beginning January 9, 2013 (exclusive of a temporary total convalescent rating from September 18, 2014 until October 31, 2014), the Veteran's hemorrhoids have been manifested by persistent bleeding, and the rating schedule is adequate to evaluate such disability.


CONCLUSIONS OF LAW

1.  For the period prior to June 10, 2011, the criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7336 (2016).

2.  For the period beginning June 10, 2011 and ending January 8, 2013, the criteria for a rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2016).

3.  For the period beginning January 9, 2013 (exclusive of a temporary total convalescent rating from September 18, 2014 until October 31, 2014), the criteria for rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the veteran who is working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hemorrhoids are rated under 38 C.F.R. § 4.118, DC 7336.  Under DC 7336, a noncompensable rating is warranted for mild or moderate hemorrhoids; a 10 percent rating is warranted for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A  20 percent rating is warranted for external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Analysis

In an October 2007 rating decision, the RO granted service connection for hemorrhoids.  A noncompensable evaluation was assigned, effective July 6, 2007.  In a May 2012 rating decision, the RO granted an increased rating of 10 percent for the service-connected hemorrhoids, effective June 10, 2011.  In a November 2014 rating decision, the RO granted a temporary 100 percent total disability rating for hemorrhoids, effective September 18, 2014, based on convalescence.  The 10 percent evaluation was continued from November 1, 2014.  In a June 2016 rating decision, the RO granted an increased rating of 20 percent for hemorrhoids, effective January 9, 2013.  The Veteran has continued to appeal the ratings.

Period Prior to June 10, 2011

The medical evidence does not show that prior to June 10, 2011, a compensable rating is warranted for hemorrhoids.  Specifically, there is no medical evidence of large, or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  Similarly, there is no evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  In this regard, on VA examination in September 2008, there was no colostomy or evidence of fecal leakage.  The rectal lumen and the anal canal were normal.  There were no signs of anemia or fissures.  There were some external hemorrhoids noted, but they were normal in size.  Sphincter tone was good, and there was no rectal prolapse.
No more than mild or moderate hemorrhoids are shown during this period.  There is no other evidence during this period, VA or private, showing that the criteria for a compensable rating for hemorrhoids are met.

Period Beginning June 10, 2011 and Ending January 8, 2013

The medical evidence does not show that between June 10, 2011 and January 8, 2013, a rating in excess of 10 percent is warranted for the Veteran's hemorrhoids.  Specifically, there is no medical evidence during this period of external or internal hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  On VA examination in June 2011, there were 3 external hemorrhoids, but no evidence of bleeding, no signs of anemia, no fissures, and no evidence of redundant tissue.  None of the hemorrhoids were reducible or thrombosed.  The size of the lumen, rectum and anus were within normal limits.  There is no other evidence during this period, VA or private, showing that the criteria for a rating in excess of 10 percent for hemorrhoids are met.

Period Beginning January 9, 2013

Treatment records from the Pittsburgh VA Medical Center document initial persistent bleeding on January 9, 2013.  On VA examination in May 2014, the Veteran's hemorrhoids were noted to be mild/moderate with persistent bleeding.  Based on this evidence, the Veteran was granted an increased rating of 20 percent for his hemorrhoids, effective January 9, 2013.  This is the highest rating available.  Consequently, there is no basis for assigning a higher rating under Diagnostic Code 7336.

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability(ies), then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 
22 Vet. App. 111 (2008). 

The evidence of record does not show that the Veteran's hemorrhoids are so unusual or exceptional in nature as to make the schedular ratings inadequate.  The Veteran's hemorrhoids have been rated under the applicable Diagnostic Code that fully contemplates the functional impairment of the disability.  The evidence does not show frequent hospitalization due to hemorrhoids or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted for the disability.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.

The Board has also considered the Veteran's lay statements regarding the severity of his hemorrhoids.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings for the disability; however, disability ratings are made by the application of a schedule of ratings, which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disability is considered, is more probative than his assessment of the severity of his disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In adjudicating the Veteran's rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

A compensable rating for hemorrhoids prior to June 10, 2011 is denied.

A disability rating in excess of 10 percent for hemorrhoids for the period beginning June 10, 2011and ending January 8, 2013 is denied.

A disability rating in excess of 20 percent for hemorrhoids for the period beginning January 9, 2013 (exclusive of a temporary total convalescent rating from September 18, 2014 until October 31, 2014) is denied.


REMAND

The Board finds that additional development is warranted with respect to the claim for a compensable rating for residuals of a septoplasty with epistaxis or nosebleeds.  In this regard, the last VA examination for the service-connected nose disability was provided over six years ago, in June 2011.  Furthermore, in a March 2015  statement, the Veteran's representative indicated that all of the Veteran's disabilities were more severe than the current assigned ratings, and specifically, that the Veteran was experiencing frequent severe nosebleeds.  See March 2015 Statement of Accredited Representative in Appealed Case, VA Form 646.  A remand is warranted to obtain a contemporaneous ear, nose and throat (ENT) examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and private, should be obtained and added to the claims folder.

2.  After undertaking the above development to the extent possible, the AOJ should schedule the Veteran for a VA ENT examination to determine the current severity of all residuals of his residuals of a septoplasty with epistaxis or nosebleeds.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  

The examiner must provide a thorough description of the Veteran's service-connected disorder and render objective clinical findings concerning the severity of the disability, in accordance with the pertinent rating criteria.  
In particular, the examiner should indicate whether the Veteran exhibits traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


